Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/11/2021. These drawings are acceptable however adding text labels to drawings would make the elements in the drawings more clear.

Allowable Subject Matter
Claims 1-15, 17-21 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of: 
a short circuit test unit including a plurality of output ports electrically connected to the row of first contacts and a plurality of input ports electrically connected to the row of second contacts; and a judgment processor configured to determine whether or not a quality of the flexible flat cable is qualified according to a potential level of each of the input ports, the judgment processor determining that the quality of the flexible flat cable is qualified if the potential level of each of the input ports is equal to a high level output by each of the output ports as claimed in combination with all other limitations of claim 19.

Prior art:
	Shu (CN 100529779 C) teach the ribbon cable short circuit tester, wherein the switching device is a double-pole double-throw switch, which comprises the first contact and the second contact, the third contact, the fourth contact and the fifth contact; the first contact joint the anode 
Shu does not teach the limitations above.

	Peppler et al. (US 4285118) each he present invention relates to an apparatus for assembling electrical connectors on multi-conductor flat flexible cable and in particular to an apparatus for simultaneously testing the cable and connector for opens and shorts while terminating the cable with the connector.
	Peppler et al. does not teach the limitations above.
	Zhang et al. (CN 106249094 A) teach automatic cycle testing each flat cable and judge whether there is short circuit or open circuit conditions such as a level of two end of flat cable, a test result can be displayed by the liquid crystal display.
Zhang et al. does not teach the limitations above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858